Citation Nr: 1644919	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-32 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as due herbicide or other chemical exposure(s).

3.  Entitlement to service connection for bilateral diabetic retinopathy, to include as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for residuals of stroke, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant  and his spouse


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to December 1963.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2012 rating decision in which the RO, inter alia, denied a petition to reopen a claim for  service connection for diabetes mellitus type II, as well as denied claims for service connection for bilateral diabetic retinopathy and residuals of stroke.

The Veteran filed a notice of disagreement (NOD) in August 2013.  The RO issued a statement of the case (SOC) pertaining to the claims of bilateral diabetic retinopathy and residuals of stroke in August 2013, and a separate SOC pertaining to the claim of diabetes mellitus type II in September 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in August 2014 and November 2014.

in September 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ); a  copy of the hearing transcript is of record.

As regards characterization of the appeal, the Board notes that, with regard to diabetes mellitus, as explained in more detail below, because the record reflects a final, prior denial of the claim, the current claim involves a request to reopen the previously-denied claim.  Notably, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§  5108 , 7104 to address the question of whether new and material evidence has been received to reopen the claim for service connection for type II diabetes mellitus, as that matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383   (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, in view of the favorable decision on the request to reopen-the Board has characterized the appeal as to type II diabetes mellitus as encompassing the first two matters set forth on the title page.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.
Also, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  

The Board's decision addressing the petition to reopen a claim for  service connection for diabetes mellitus type II is set forth below.  The claim for service connection for that disability, on the merits, as well as claims for service connection for  bilateral diabetic retinopathy, and residuals of stroke is addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided have been accomplished.

2.  In a March 2004 decision, the RO denied service connection for diabetes mellitus, type II, to include as due to herbicide exposure.  Although notified of the denial and of his appellate rights,, the Veteran did not appeal the decision, and no pertinent exception to finality applies. 

3.  Evidence has been received since the RO's March 2004 denial that was not previously of record and is not cumulative or redundant of evidence already of record, that relates to a previously unestablished fact necessary to substantiate the claim, and that raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's March 2004 denial of service connection for diabetes mellitus, type II,  to include as due to herbicide exposure, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

2.  New and material evidence to reopen the previously denied claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the Veteran's request to reopen the claim for  service connection for diabetes mellitus, type II, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.

Under the legal authority in effect at the time of the prior denial and currently, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's claim for service connection for diabetes mellitus, type II, to as include as due to herbicide exposure, was previously denied in a March 2004 rating decision.  The evidence then of record included the Veteran's service treatment records (which are negative for any findings or diagnosis/es of diabetes mellitus), VA treatment records dated from April 2002 to November 2003 (which note diagnoses and assessments of diabetes mellitus), and a PIES (Personnel Information Exchange System) response indicating that the Veteran had no service in the Republic of Vietnam.  The RO determined that although diabetes mellitus, type II, had been diagnosed, evidence did not show that the Veteran was exposed to herbicides during active service, that diabetes mellitus type II had manifested during active service or within one year of service discharge, or that the disability was otherwise etiologically related to service. 

Although notified of the denial of the claim and of his appellate rights in a March 2004 VA letter, the Veteran did not initiate an appeal.  Moreover, no new and material evidence was within the one-year appeal period, nor have any additional, relevant service records been received, warranting readjudication of the claim.  See 38 C.F.R. § 3.156 (b), (c). The RO's March 2004 denial is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied in a final decision, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156 (a).

Regarding petitions to reopen received on and after August 29, 2001, 38 C.F.R. § 3.156 (a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83   (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13   (1992).

Evidence received since the March 2004 decision includes the Veteran's statements and testimony detailing his exposure to toxic chemicals throughout service.  See, e.g., April 2013 NOD; see also September 2015 Board Hearing Transcript.  This is evidence is new with respect to the previously-denied claim for service connection for type II diabetes mellitus  because it is not duplicative or redundant of the evidence previously of record,.  Moreover the evidence is material in that it tends to support a previously unestablished element necessary to establish service connection for the disability (in-service injury) and (as explained in more detail below), when considered with other evidence of record, triggers VA's duty to obtain a VA examination.  See Shade, supra.

Under these circumstances, the Board concludes that the criteria for reopening the previously-denied claim for service connection diabetes mellitus, type II, are met.  See  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

As new and material evidence has been received to reopen the claim for service connection for diabetes mellitus, type II, to include as due to herbicide exposure, to this extent only, the appeal as to this claim is granted.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the reopened claim for service connection, as well as the remaining claims on appeal, is warranted.

As indicated above, the Veteran contends that his diabetes mellitus, type II, may be  related to chemical exposure in service.  Specifically, the Veteran worked in the supply warehouse at the Bainbridge Naval Base, which held paper products and chemicals.  Reportedly, in October 1960, there was an accident in the warehouse that resulted in a chemical spill of about 100 gallons of 2,4-D (Dichlorophenoxyacetic acid).  The Veteran was assigned to clean up the spill, and was not provided protective equipment.  The "severe odor" of 2,4-D was still present in the warehouse in December 1960.  When the Veteran was next assigned to the USS Shenandoah, his duties included chipping old paint and repainting deck areas.  He reported that the paint was lead- and/or oil-based, and that he was exposed to the fumes of the paint without any sort of protective face mask.  The Veteran also served in the laundry room, and was exposed to industrial-grade detergent, starches, bleaches, and other products along with steam and high temperatures, allowing chemicals to enter through his pores.  See August 2013 NOD. 

Although the AOJ has determined that there is no evidence that the Veteran was exposed to Agent Orange in Vietnam or at Bainbridge Naval Base, the AOJ did not address the Veteran's contentions of exposure to other toxic chemicals at Bainbridge Naval Base or on USS Shenandoah.

Moreover, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A (d)(2) (West 2014); 38 C.F.R. § 3.159 (c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83. 

Given the Veteran's competent reports of consistent exposure to chemicals in service, the medical evidence of record establishing a current diagnosis of diabetes mellitus type II, and the absence of any medical opinion addressing the relationship, if any, between the in-service events and current disability/complaints, the Board finds that a remand of these matters for VA examination and opinion addressing this matter would be helpful in resolving the claim.  Id. See Colvin v Derwinski, 1 Vet. App. 171 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); See also Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159 (c)(4) (2015) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Regarding the Veteran's claims for service connection for bilateral diabetic retinopathy and residuals of stroke, the Veteran claims that these claimed disabilities are secondary to his diabetes mellitus type II.  The Board notes that VA treatment records reflect current diagnoses of these claimed disabilities.  Therefore, the claims for bilateral diabetic retinopathy and residuals of stroke on a secondary basis are intertwined with the claim for diabetes mellitus type II, and the Board must defer adjudication of the secondary claims until the diabetes mellitus type II claim has been developed and adjudicated.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together).  

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the reopened claim.   See 38 C.F.R. § 3.655 ,(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination(s), the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination(s)-preferably,  any notice(s) of examination-sent to him by the pertinent medical facility.

Prior to arranging to arranging for the Veteran to undergo examination in connection with the reopened claim,  to ensure all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain all outstanding, pertinent records.

In his August 2013 NOD, the Veteran indicated that he served in the U.S. Navy Reserves between September 1963 and September 1965, as well as the Colorado Army National Guard between 1983 and 1985.  However, his service treatment records from his Reserve service have not been associated with the claims file.  As such, these service records should be obtained for consideration in connection with the claims on appeal.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claims on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103 (b)(1); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  (to include arranging for additional examination(s) and/or opinion(s), if appropriate) prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby  REMANDED for the following action:

(

1.  Undertake appropriate action to obtain the Veteran's treatment records from his service in the U.S. Navy Reserves from 1963 to 1965, as well as his service in the Colorado Army National Guard between 1983 and 1985.  Any response should be associated with the Veteran's claims file. If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159 (e)(1).  All such available records should be associated with the Veteran's claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified evidence not currently of record following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received have been associated with the claims file, arrange for the Veteran to undergo VA diabetes mellitus examination, by an appropriate physician, at a VA medical facility.

The contents of the Veteran's electronic claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., is a 50 percent or greater probability) that the Veteran's type II diabetes mellitus had its onset during or is otherwise medically related to service, to include claimed exposure to toxic chemicals therein.

In addressing the above, the  physician must  consider and discuss all pertinent medical and all oral and written lay assertions, to include the Veteran's assertions as to the nature, onset, and continuity of  associated symptoms.

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating an opinion. If the Veteran's lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings, along with complete, clearly-stated rationale for conclusions reached, must be provided.


5.  If the Veteran fails to report to the scheduled examination,  obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably,  any notice(s) of examination-sent  to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7..  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for additional examination(s) and/or opinion(s), if appropriate), adjudicate the remaining claims on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim for service connection for type II diabetes mellitus, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate each claim in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority.

Otherwise, adjudicate each claim in in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) record since the last adjudication), and legal authority.  

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative a  supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied. The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


